            Exhibit 7




Case 5:20-hc-02088-FL Document 1-8 Filed 05/26/20 Page 1 of 6
                                   Declaration of Arnold J. Hill

        1.      I am currently incarcerated at the Butner LSCI (“FCI Butner Low”) at FCC

 Butner, in housing unit Vance B. My Bureau of Prisons Register Number is 09077-007. FCI

 Butner Low houses about 1,200 to 1,400 people total. It also houses people who are assigned a

 medical care level 3.

       2.       I will turn 68 years old on June 29, 2020.

       3.       I have been in custody for about 33 years. I am currently serving a 20-year to

life sentence with the possibility of parole for first-degree murder while armed.

       4.       After 20 years in prison, I became eligible for parole in 2007. In January 2012,

the U.S. Parole Commission (USPC) granted me a parole effective date of August 2012. In

February 2012, the USPC reopened my parole case for a special reconsideration hearing because

members of the victim’s family contacted USPC to ask, for the first time, to be heard to oppose

my release. After the special reconsideration hearing, USPC denied me parole because of the

family of the victim’s statements about my offense. At my next parole hearing in 2018, the

hearing examiner recommended parole. However, the USPC reopened my case for a special

reconsideration hearing in 2019. At that hearing in 2019, I was denied parole because the

victim’s family’s statements. My next parole hearing is in November 2021.

       5.       In 2014, the BOP transferred me from FMC Springfield to FCI Butner Low. I am

assigned a medical care level 3.

       6.       I have hypertension and cardiovascular disease. I had coronary triple bypass

surgery in 2019 at FMC Butner. I self-carry my medications, but have to wait in the pill call line

when I need refills.

       7.       I have diabetes. I depend on insulin. Because of the crisis, BOP staff bring my


                                                 1

            Case 5:20-hc-02088-FL Document 1-8 Filed 05/26/20 Page 2 of 6
insulin to my housing unit daily. I usually have to wait in line twice a day to get my insulin.

Sometimes my prisoner companion pushes me in my wheelchair in the line to get my insulin in

the morning and evening. He and others in the line are very close to me, less than a foot away.

         8.       I also have a spinal cord injury. I use a wheelchair. In 2005, I had spinal fusion

surgery using cadaver bones. In 2016, I had spinal fusion surgery using a rod. I was supposed to

have another spinal surgery scheduled, but BOP staff told me my surgery is on hold because of

the lockdown due to COVID-19. Last week, I had an MRI of my spine. I am waiting to speak

with my outside doctor at Duke hospital to see if I will have another surgery.

         9.       I am housed in a dormitory-style housing unit of about 150 men. FCI Butner

Low has 8 total units. We live in cubicles that are about 7’ x 10’. Because I use a wheelchair, I

am housed in my own cubicle. There is only about 5 feet or less of turning space for my

wheelchair in my cubicle.

         10.      Most cubicles have three people in them, two in a bunk bed and one on a single

bunk. There are about 50 cubicles in my housing unit, one right next to the other. The cubicles

do not have doors and the walls are about 5’6” tall. I know this because someone on my unit

works construction and he measured the height of the wall. The beds in the three men cubicles

are set up in an L shape. It is my understanding that the layout is the generally same in all 8

units.

         11.      I sleep about six feet from the men in the cubicles near me, which house about

11 people.

         12.      All 150 people in the housing unit share about 12 toilets, 6 showers, and 10 sinks

total in two bathrooms. I use the accessible toilet stalls, and there is one on each side. The

toilets are less than 3’ from each other. The showers are about 3’ from each other. The sinks are


                                                  2

              Case 5:20-hc-02088-FL Document 1-8 Filed 05/26/20 Page 3 of 6
about 2’ or less from each other. We are shoulder to shoulder at the sinks. People are in very

close contact in the bathrooms. The bathrooms are cleaned twice a day.

       13.      Meals are brought to the housing unit on a cart three times a day. Everyone has

to line up to get their meals. People in the lines are right on top of each other, with only 1-2’

between them. When we go to return the tray, we all have to go to the same place as each other

to throw the trash into two trash bags. We do not line up, but are all walking past each other

very close together.

       14.      Pill call happens three times a day. People line up with only one to two feet

between them.

       15.      There are eight phones for the housing unit. The phones are about two feet apart.

As of about a week ago, only three phones can be in use at any given time. The BOP only

allows three phones to be used at a time to try to create more distance between us.     However,

people must line up to use the phones. People wait about 30-60 minutes in line. There is no

social distancing in the phone lines. The prisoner who is using the phone has to clean the phone

in between use if they wish. We can bring rags or socks to wipe the phone or cover it, but we do

not have supplies readily available to disinfect the phone before or after using it.

       16.      There are five computers in a computer room for use by the men in the housing

unit. Four of them are on one side of the room, with one to two feet between them. Four

computers are used for email and for listening to music. The fifth is on a different side of the

room for legal work. The computers are pretty much always in use. People wait around, close

to each other, outside the computer room while they wait to get on the computer. I haven’t seen

the computers get cleaned or disinfected.

       17.      BOP gave us cloth masks.


                                                  3

          Case 5:20-hc-02088-FL Document 1-8 Filed 05/26/20 Page 4 of 6
          18.    Most staff wear their masks.

          19.    At least half of the people in my housing unit are elderly or have serious medical

conditions.

           20.   If a person in the housing unit gets sick, they must request sick call in order to get

 their temperature taken. They have to pay $2 for the sick call. If their temperature is high enough,

 they are taken off the unit and placed in the Special Housing Unit or SHU. These are not medical

 isolation units. There have been about ten people from my unit who have been taken to the SHU.

           21.   There has been no widespread testing for coronavirus in my housing unit. BOP

 staff have not taken my temperature or verbally screened me for the virus.        On May 7, 2020, I

 was tested for the virus before I was transported to Duke hospital for my MRI. I was tested

 because I was going to an outside hospital. I was told I tested negative. I know of five other

 people in my housing unit who have been tested for the coronavirus because they were scheduled

 to go home or had surgery planned at an outside hospital.

           22.   Since the lockdown due to the crisis, the men in facilities other than the FMC

 who would ordinarily receive treatment for their medical conditions in the FMC can no longer

 go there and cannot receive their treatments as a result at the FMC.

           23.   About twenty people in my housing unit have jobs with UNICOR. They go to

 their jobs and work with people from one other housing unit. I know this because they tell me

 about their conversations with people from that other unit.

           24.   Correctional officers and other staff move between units. Staff also move

 between units during the counts of prisoners. I know this because I see the staff go between

 units.

           25.   I filed a grievance requesting compassionate release in 2019, but it was denied


                                                   4

            Case 5:20-hc-02088-FL Document 1-8 Filed 05/26/20 Page 5 of 6
because I am a D.C. code offender. I attempted to file a BP-8 and BP-9 emergency grievance

to the Warden on or around May 4, 2020 asking to be protected against the coronavirus, but I

have not yet received a response. I do not believe there is an emergency grievance process.

       26.     I’m aware of two people who have been released due to their medical conditions.

It is my understanding that one person was released on home confinement and the other received

compassionate release.

       27.     I can live at my brother, Grant Clinton’s, home in Cape Coral, Florida if

I am released to home confinement. I would be able to self-isolate in the house 14 days and I

would have access to medical care if I needed it. My brother would help care for me.

       28.     I filed this lawsuit to make FCC Butner change its policies and practices relating

to the protection of the people in its custody from the risk from COVID-19. I am committed to

trying to make that happen. I understand that being a class representative in this lawsuit means

I will have to make decisions not just in my own interest, but also in the interest of the other

people in the class, and I accept that responsibility.

I, Lyndsay Niles, certify that I reviewed the information contained in this declaration with Mr.

Hill by telephone on May 14, 2020, and that he certified under penalty of perjury that the

information contained in this declaration was true and correct to the best of his knowledge.



/s/ Lyndsay Niles
Lyndsay Niles
WASHINGTON LAWYERS’ COMMITTEE
FOR CIVIL RIGHTS & URBAN AFFAIRS
700 14th Street NW, Suite 400
Washington, DC 20005
Tel.: (202) 319-1000 ext. 134
lyndsay_niles@washlaw.org




                                                 5

         Case 5:20-hc-02088-FL Document 1-8 Filed 05/26/20 Page 6 of 6
